DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KENNETH CARL GUY,
                            Appellant,

                                    v.

                  PLAZA HOME MORTGAGE, INC.,
                           Appellee.

                              No. 4D18-2254

                              [June 27, 2019]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE 16022826.

  Kenneth Carl Guy, Oakland Park, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.